Citation Nr: 1606422	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  09-15 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for lumbar spine disability. 

2.  Entitlement to an evaluation in excess of 10 percent for right knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1992 to December 1994. 

These matters come on appeal before the Board of Veterans' Appeal from a June 2008 rating decision by the Department of Veterans Affairs, Regional Office, located in Nashville, Tennessee (RO), which in pertinent part, denied the benefits sought on appeal.  The Veteran has perfect an appeal as to both issues. 

In July 2010, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.

The Board remanded the increased rating claims in March 2011 and November 2014 to the RO (via the Appeals Management Center (AMC)) for additional development, to include obtaining outstanding records of pertinent treatment and affording the Veteran with VA examinations to evaluate the severity of his disabilities.  The matters have now returned to the Board for appellate consideration. 

During the pendency of the appeal, the Veteran's claims folder has been processed through VA's Virtual Benefits Management System (VBMS) paperless claims file system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  For the period prior to July 16, 2011, the Veteran's lumbar spine disability was manifested by no more than subjective complaints of pain with increased activity and objective findings of forward flexion limited to 85 and combined total range of motion limited to 225 degrees, but without additional limitation following repetitive motion.  There is no evidence of ankylosis of the entire thoracolumbar, or evidence of incapacitating episodes of Intervertebral Disc Disease (IVDS).

2.  For the period since July 16, 2011, the date of the VA examination, the severity of the Veteran's lumbar spine disability, with consideration of additional functional loss due to pain, more closely approximates forward flexion of the thoracolumbar spine less than 60 degrees but greater than 30 degrees; ankylosis of the entire thoracolumbar or evidence of incapacitating episodes of IVDS is not shown.

3.  At no point during the pendency of the appeal has the Veteran's right knee disability been manifested by more than patellofemoral pain syndrome that resulted in limitation of flexion to 130 degrees due to pain and occasional swelling, and difficulty with prolonged standing, walking, and with climbing stairs.  There is no evidence of meniscus involvement, subluxation or instability, nonunion or malunion of the tibia and fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 for lumbar spine disability prior to July 16, 2011 have not been met; as of that date, the criteria for an evaluation of 20 percent, and not higher, for lumbar spine disability has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5237 (2015).

2.  The criteria for an evaluation in excess of 10 percent for right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5260, 5261 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Concerns 

As noted in the Introduction above, in March 2011 and November 2014, the Board remanded these claims and ordered the RO (via the AMC) to obtain outstanding pertinent medical records as well as schedule the Veteran for VA examinations to evaluate the severity of his disabilities.  The Veteran's claims were then to be readjudicated. 

 Pursuant to the Board's remand instructions, VA treatment records were obtained and associated with the Veteran's claims folder.  Although an April 2011 letter was sent to the Veteran requesting his assistance in obtaining outstanding records of pertinent private medical treatment, including chiropractic treatment, the Veteran failed to respond.  The Veteran is advised that the duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Additionally, the Veteran was afforded VA joint and spine examinations in July 2011 and May 2015, and those reports have been associated with his claims folder. The Veteran's claims were most recently readjudicated via a June 2015 supplemental statement of the case (SSOC). 

Accordingly, there has been substantial compliance with the Board's remand instructions, and no additional actions are needed at this time.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
 "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The RO provided the Veteran with adequate notice under the VCAA and Dingess specific to his service-connection claim in letters dated in February 2008. Subsequently, the RO adjudicated the Veteran's claim in the first instance, and the Veteran filed a timely appeal as to the RO's determination.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his right shoulder service-connection claim.

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, his relevant post-service VA and private treatment records, and his lay statements of observation and argument have been obtained.  The Veteran has not identified any outstanding evidence, to include any other medical records that are available and could be obtained to substantiate his claims. 

The Veteran was provided with VA examinations in March 2008, July 2011, and May 2015 to evaluate the severity of his lumbar spine and right knee disabilities. The Board observes that in each examination report, the VA examiners noted a review of Veteran's past medical history, and recorded the Veteran's current complaints, as well as conducted appropriate examinations and rendered appropriate diagnoses consistent with the other probative evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issues on appeal were insignificant and nonprejudicial to the Veteran.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103.  

The Veteran was provided with a hearing in July 2010.  During this hearing, the Board suggested the submission of evidence that would assist the Veteran in substantiating his claims.  Specifically, the Veteran was asked whether he received VA or private treatment, and whether his disabilities had worsened.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased Ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  However, pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

Lumbar Spine 

The Veteran seeks a higher evaluation for his lumbar spine disability.  His disability is currently evaluated as 10 percent disabling under Diagnostic Code 5237 for lumbosacral strain.  

The Schedule for Rating Criteria mandated that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease. 

Under this formula, a 10 percent rating when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.  A 20 percent disability rating is for assignment when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent disability rating is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.   A 50 percent disability rating is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.

Note (1) to the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees. 

The criteria for Intervertebral Disc Syndrome (IVDS) also potentially apply. Under the rating criteria, IVDS may be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or otherwise based upon the frequency and severity of its incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The specific formula for IVDS provides: If there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks, a 10 percent rating is warranted; if at least 2 weeks but less than 4 weeks, a 20 percent rating; if at least 4 weeks but less than 6 weeks, a 40 percent rating is warranted; and where there are incapacitating episodes with a total duration of at least 6 weeks during the past 12 months, the assignment of a maximum 60 percent rating is warranted.  Note (1) to the rating criteria provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, for Intervertebral Disc Syndrome.

In January 2008, the Veteran filed his claim for an increased rating for his lumbar spine disability.  A review of the Veteran's VA treatment record during the year prior to his claim as well as during the pendency of this appeal show that the Veteran sought treatment for chronic low back pain and he complained of radiating pain down his lower extremity.  These records show that the Veteran maintained full time employment as well as attended school. 

In March 2008, the Veteran was afforded a VA spine examination to evaluate the severity of his lumbar spine disability.  The examination report shows that the Veteran complained of low back pain.  He reported flare-ups of increased pain with activity approximately three times a week.  He also complained of radiating pain down his left lower extremity.  He denied any bladder or bowl problems.  He further denied being prescribed bedrest by a physician, but he reported that he sometimes missed a day from work because of increased back pain.  On physical evaluation, the VA examiner observed that there was evidence of some tenderness over the paraspinal muscles, and range of motion testing revealed forward flexion limited to 85 degrees, and total thoracolumbar spine motion limited to 235 degrees.  The examiner noted that the Veteran did not have any additional limitation of motion after three repetition of range of motion.  There was no evidence of muscle spasms, atrophy, guarding, painful movement, or weakness in the lumbar spine.  Motor, sensory and reflex evaluations were normal. X-ray film revealed findings of normal lumbar spine and unremarkable findings. 

In July 2010, the Veteran testified before the undersigned during a Travel Board hearing held at the RO.  The Veteran reported that he experienced daily back pain, and he had difficulty with prolonged standing and walking.  He also reported experiencing radiating pain down his legs. 

The Veteran was afforded another VA spine examination on July 16, 2011.  That examination report shows that the Veteran complained of constant severe back pain, with daily flare-ups in pain with activities such as lifting and standing for prolonged periods.  He also complained of nonspecific numbness and tingling in his bilateral lower extremities, but he denied symptoms of  radiating pain down into his lower extremities.  He reported that he is only able to walk about 15 minutes without his back bothering him.  He has physical therapy for core strengthening exercises and he takes naproxen on a regular basis for his back pain.  His back affects his activities of daily living and his job-related activities.  He denied any episodes requiring prescribed bed rest, and he denied any bowel or bladder dysfunction.  Clinical evaluation revealed the Veteran walked with a normal gait.  There was evidence of tenderness on palpitation of the spine and limitation of forward flexion limited to 80 degrees, with pain beginning at 30 degrees, and total thoracolumbar spine motion limited to 225 degrees, but limited to 185 when pain begins.  The examiner noted that the Veteran did not have any additional limitation of motion after three repetition of range of motion. There was no evidence of muscle spasms, atrophy, guarding, painful movement, or weakness in the lumbar spine.  Motor, sensory and reflex evaluations were normal.  MRI report revealed findings of minimal disc bulge but otherwise unremarkable findings.

In February 2012, the Veteran submitted a statement in which he reported that his lumbar spine disability had worsened since he was last evaluated in July 2011.  He was afforded a third VA examination in May 2015 to evaluate the severity of his lumbar spine disability.  In that examination report, the VA examiner noted that the Veteran complained of constant low back pain and flare-ups of increased back pain with activities and due to prolonged standing and walking.  There was evidence of tenderness on palpation of the spine.  Range of motion testing revealed that the Veteran had forward flexion limited to 80 degrees and total thoracolumbar spine motion limited to 235 degrees.  The examiner noted that the Veteran did not have additional limitation of motion after three repetition of range of motion.  There was evidence of painful motion that resulted functional impairment due to disturbances in locomotion and interference with standing; however, the examiner was unable to determine the amount of functional limitation without resort to speculation as the Veteran did not experience flare-up in pain during clinical evaluation.  There was no evidence of muscle spasms, atrophy, guarding, or weakness in the lumbar spine.  Motor, sensory and reflex evaluations were normal and there was no evidence of radiculopathy in either lower extremity.   The VA examiner found no evidence of IVDS.  It was noted that the Veteran's lumbar spine disability caused him difficulty with prolonged walking and running, difficulty with repeated bending, and  difficulty with heavy lifting, pushing and pulling.

Applying the rating criteria during the time period under consideration, the record demonstrates that the Veteran's lumbar spine disability worsened in severity as of the date of the July 16, 2011 VA examination report.  Thus, "staged ratings" are warranted, with higher rating for the period from the date of the January 22, 2011 VA examination.

The record shows that for the period prior to July 16, 2011, the Veteran's lumbar spine disability was manifested by subjective complaints of pain with increased activity and objective findings limitation of forward flexion to 85 degrees and total combined range of motion of 235 degrees, without additional limitation following repetitive motion. He reportedly experiences flare-ups of increased pain with activity.  Collectively, this symptomatology does not support the assignment of an evaluation in excess of 10 percent under Diagnostic Code 5237 for lumbosacral strain.  See 38 C.F.R. § 4.71, Diagnostic Code 5237. 

A higher evaluation than 10 percent prior to July 16, 2011 is not warranted unless there is evidence of forward flexion limited to greater than 30 but less than  60 degrees and total thoracolumbar motion limited to less than 120 degrees, or evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Pertinently, the findings in the March 2008 VA spine examination show that the Veteran had normal spine curvature and he had only slightly reduced range of motion in the lumbar spine on clinical evaluation.  Indeed, a higher rating under the General Rating Formula for Diseases of the Spine is not warranted because flexion is greater than 60 degrees and the total combined greater than 120 degrees.  The Veteran reports episodes increased pain with activities, but there was no objective medical evidence of painful motion, tenderness, muscle spasms or any additional loss of function on repetition of motion.  Even when considering the factors discussed in DeLuca, his disability is not severe enough as to be support the criteria for the next higher, 20 percent, evaluation under limitation of motion prior to July 16, 2011.  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as applied under DeLuca, 8 Vet. App. at 204 -08; 38 C.F.R. § 4.71a, Diagnostic Code 5237. 

In addition, there are no indications of incapacitating episodes or diagnoses of intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243. 

Nevertheless, the Veteran maintains that his spine disability warrants a higher disability rating, and the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report on the subjective severity of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470   (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion. 

The competent medical and lay evidence of record does not support the assignment of an evaluation in excess of 10 percent for lumbar spine disability at any point prior to July 16, 2011.

As of the date of the July 16, 2011 VA spine examination, the evidence of record demonstrates that the Veteran's lumbar spine disability had worsened.  The findings in the 2011 VA examination demonstrate that the Veteran's lumbar spine disability was manifested by forward flexion limited to 80 degrees, as well as objective evidence of painful motion and subjective complaints of increased symptomatology during flare-ups.  While the Veteran's range of motion findings from both 2011 and 2015 VA examinations, on its face, only supports a compensable 10 percent disability rating based on limitation of motion, the Board cannot ignore that the 2011 VA examiner observed that the Veteran begins to feel pain at 30 degrees on range of flexion.  When considering the Veteran's complaints of low back pain, with episodes of flare-ups of increased pain with physical activities and with the objective findings of painful motion, the Board finds that the severity of his lumbar spine symptomatology more closely approximates forward flexion of greater than 30 degrees but not greater than 60 degrees.  See Mitchell, 25 Vet. App. at 33, 43; DeLuca, 8 Vet. App. 202.  The Board finds that an evaluation of 20 percent, and not higher, for lumbar spine disability for loss of motion is warranted as of the date of July 16, 2011 VA examination.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237. 

A higher evaluation for lumbar spine disability is not warranted for the period since July 16, 2011.  In this regard, the evidence of record does not show that the Veteran's range of motion more closely approximates limitation to 30 degrees or less on forward flexion of the thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The assignment of a 20 percent rating already includes the pain that the Veteran experience on motion once the qualified pain was discounted from the measurements, as it was noted by the 2011 VA examiner.  See DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.45, 4.71a.  There is no evidence of additional disability due to weakness, fatigue, or incoordination that has not already been considered in the assignment of the 20 percent evaluation.  There is also no evidence of ankylosis of the entire thoracolumbar spine or incapacitating episodes.

Therefore, the symptomatology associated with the Veteran's lumbar spine disability warrants a 20 percent rating, but not higher, for the period starting on July 16, 2011.  

The schedule also provides for a separate disability rating for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1).  In this case, there is no evidence of compensable neurologic involvement associated with the Veteran's lumbar spine disability during the period under appeal. 

While the Veteran complains of radiating pain associated with his lumbar spine disability, each VA examination report shows he received a normal neurologic evaluation and there is no medical finding of radiculopathy from clinical evaluation.  The preponderance of the evidence is against a finding that the Veteran has neurologic involvement in the Veteran's right or left lower extremities related to his lumbar spine disability so as to warrant separate compensable evaluations.  In addition, the Veteran has consistently denied any bladder or bowel problems associated with his lumbar spine disability and none of the VA treatment records references objective bladder dysfunction impairments associated with his lumbar spine disability. 

In sum, an evaluation in excess of 10 percent for lumbar spine disability is warranted for the period prior to July 16, 2011, and as of that date, the evidence of record more closely approximates the criteria for a 20 percent, and not higher, evaluation for lumbar spine disability.  The preponderance of the evidence is against the assignment of any higher or separate rating during the period under appeal.  38 U.S.C.A. § 5107(b)(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Right Knee 

The Veteran seeks entitlement to a higher evaluation for his service-connected right knee disability.  He asserts that his disability is more severe than reflected by the current assigned 10 percent evaluation.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorder, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum). Arthritis evaluations are governed by Diagnostic Code 5003.

The Veteran's right knee disability is currently evaluated with a 10 percent rating under Diagnostic Code 5260, which addresses limitation of motion.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Limitation of a leg (knee) flexion is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. Limitation of extension of a leg (knee) is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Separate ratings may be awarded for limitation of flexion and limitation of extension of the same knee joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).

In this case, the Veteran filed claims for increased evaluation for his right knee in January 2008.  A review of the VA treatment records during the one year prior to his date of claim for increased rating and throughout the entire pendency of the appeal show complaints of bilateral knee pain.  He uses over-the-counter pain medication and he now wears a knee brace for support. 

In March 2008, the Veteran was afforded a VA joint examination to evaluate the severity of his knee disability.  The Veteran complained of slight right knee pain, which occasionally flared-up with activity.  He denied any surgeries or hospitalizations because of knee problems, and he reported that his right knee disability did not impact his ability to work or activities of daily living.  On clinical evaluation, the VA examiner observed that the Veteran "may have a little bit of patellofemoral pain upon palpitation of the patellofemoral joint."  On range of motion testing, the Veteran had full range of motion from zero to 140 degrees in his right knee.  There was no additional limitation of motion after repetition of use.  There was no evidence of ankylosis or instability in the right knee.  X-ray findings revealed normal right knee.  Diagnosis of patellofemoral pain syndrome, right knee, was given. 

In July 2010, the Veteran testified before the undersigned a Board hearing.  He reported that his right knee disability was manifested by constant pain and it caused him functional limitation that made prolonged standing and walking difficult as required for his position as a security officer. 

The Veteran was afforded another VA examination in July 2011 in which the severity of his right knee disability was evaluated.  That report shows that the Veteran reported right knee pain that had progressively worsened since 2008.  He currently complained of right knee pain at a level 8 out of 10, and he reported occasional swelling in the knee.  He has flare-ups of increased pain associated with ascending and descending stairs and sitting for prolonged periods with his knee bent.  He denied any mechanical symptoms of locking popping or instability with his right knee.  The Veteran reported that he is only able to walk about 15-20 minutes before his right knee starts bothering him.  The Veteran received physical therapy for his knee and he takes naproxen regularly for his right knee pain.  His right knee affected his activities of daily living, but the severity was not to the extent that his left knee impacts his activities.  He reported that his right knee disability impacts his ability to work as security officer, which required him to stand and walk for prolonged periods of time.  On clinical evaluation, the VA examiner observed that the Veteran was able to ambulate without use of assistive devices and his gait was normal.  There was evidence of tenderness over the patella and mild crepitus on movement.  Range of motion testing reveal he had flexion limited to 135 degrees and with full range of extension.  There was no evidence of increased pain or additional loss of motion with repetitive range of motion testing.  There was no evidence of swelling, instability, or anklyosis in the right knee.  X-ray film was negative for arthritis. 

The severity of the Veteran's bilateral knee disability was most recently evaluated in a May 2015 VA examination.  The examination report shows diagnosis of patellofemoral pain syndrome in the right knee.  The Veteran complained of chronic right knee pain that increased with activity such as prolonged standing and walking.  He stated that he could not tolerate kneeling or squatting.  The Veteran reported he had difficulty climbing stairs.  Clinical evaluation revealed evidence of functional impairment due to pain, incoordination, disturbance of locomotion and interference with standing.  There was evidence of tenderness in the right knee, but there was no clinical evidence of ankylosis, instability or meniscal involvement.  Range of motion testing revealed that the Veteran had limitation of flexion to 130 degrees due to pain and he had full range of extension.  There was no evidence of additional limitation of movement after repetitive use testing.  It was noted that the Veteran's right knee pain caused his functional limitation on flexion of the knee.  However, the VA examiner was unable to determine what additional functional loss of motion arises during flare-ups of pain because the Veteran did not experience a flare-up on clinical examination.  It was noted that the Veteran's right knee disability caused him functional loss that made prolonged walking, running, climbing stairs, and repeated squatting difficult. 

Here, the Veteran contends that his service-connected right knee disability is manifested by symptomatology that is more severe than indicated by the current assigned 10 percent evaluation.  However, based on a review of the evidence of record, the Board finds that competent evidence does not support an evaluation in excess of 10 percent for the right knee disability. 

Collectively, the medical evidence of record shows that the Veteran's right knee disability involves patellofemoral pain syndrome that resulted in limitation of flexion to 130 degrees due to pain and in tenderness, incoordination of smooth movement, and interference with standing.  The Veteran had full range of extension during each clinical evaluation.  There is no x-ray evidence of arthritis; the Veteran's disability can only be evaluated based on limitation of motion.  This symptomatology supports no more than a 10 percent evaluation for the right knee based on the criteria under Diagnostic Code 5260 limitation of flexion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

At no point does the Veteran's right knee disability meet the criteria for an evaluation in excess of 10 percent for limitation of flexion or meet the criteria for a compensable rating under limitation of extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  In this regard, the VA examination reports demonstrate at most limitation to 130 degrees on flexion and demonstrate full range of extension in the Veteran's knee without findings of additional functional loss due to pain on movement.  Even when considering additional limitation resulting from the intermittent flare-ups, the Veteran's range of motion in his knee is still nowhere near so severe as to approach the degree of limitation that are compensable (with limitation to 45 degrees on flexion or 10 degrees of extension).  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as applied under DeLuca, 8 Vet. App. at 204-08; 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Therefore, the evidence of record does not support an evaluation in excess of 10 percent in the right knee.  Likewise, without compensable levels of limitation of motion in both knees, separate ratings based on both limitation of flexion and limitation of extension are not warranted.  

The Board has considered whether the Veteran is entitled to a separate rating under any other potentially applicable diagnostic codes, including 5262 (for rating ankylosis), 5257 (for rating instability or subluxation), 5258 (for dislocated semilunar cartilage), 5259 (for cartilage, semilunar, removal of, symptomatic), 5262 (for rating impairment of the tibia or fibula), or 5263 (for rating genu recurvatum). There are no findings of ankylosis, instability, meniscal involvement, removal of cartilage, impairment of the tibia or fibula, genu recurvatum, or malunion or nonunion of the tibia at any point during the period under appeal. 

In short, after a review of all the evidence of record for the entire period under consideration, the Board finds that an evaluation in excess of 10 percent for the right knee is not warranted. 

The severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted. 38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  As discussed above, the medical evidence of record does not indicate that the symptomatology associated with disability in the right knee have worsened to a level more severe than 10 percent disabling at any point during this period.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

Extraschedular Consideration

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, there is no basis to find that the service-connected disability present such exceptional disability pictures that the applicable schedular criteria are inadequate.  Rather, the VA schedular criteria for musculosketal disorders in 38 C.F.R. § 4.71a takes into account functional impairment manifested by limitation of motion resulting from tenderness, swelling, pain, and incoordination.  Notably, higher evaluations are available for the Veteran's lumbar spine and right knee disabilities under the applicable diagnostic criteria.  There is no indication of alleged or observed symptomatology of the Veteran's disability that is not already generally recognized through the existing rating criteria.  As his symptomatology manifested by pain motion and limitation of motion, which includes consideration of interference with locomotion and standing, are contemplated by the rating schedules, referral for extraschedular consideration is not appropriate here.

The Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, the Veteran is also service-connected for other orthopedic disabilities as well as respiratory disability and sleep apnea.  In this case, he has not alleged additional symptoms or manifestations of his disabilities, either individually or in combination, that have not been taken into account by his assigned disability ratings.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).

In short, the rating criteria contemplated not only his symptoms but the severity of service-connected disabilities as are reflected by the currently assigned disability ratings.  Therefore, as the currently assigned ratings are adequate, analysis of the next step of whether an exceptional disability.

 Total Disability Rating Based Upon Individual Unemployability (TDIU) 

The Board also notes that this case does not raise a claim for a TDIU rating.  At no point during the period under appeal has the Veteran asserted that he is unable to obtain or maintain substantially gainful employment.  He has asserted that his disabilities cause him functional impairment which has resulted in some missed days of work, but this does not amount to claiming unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  Pertinently, the evidence of record shows that the Veteran has maintained employment as well as went back school during the period under appeal.



ORDER

Entitlement to an evaluation in excess of 10 for lumbar spine disability prior to July 16, 2011 is denied; as of that date, entitlement to an evaluation of 20 percent, and not higher, for lumbar spine disability is granted. 

Entitlement to an evaluation in excess of 10 percent for right knee disability is denied. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


